          Case 1:19-mc-00145-TSC Document 51 Filed 11/20/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
In the Matter of the                            )
Federal Bureau of Prisons’ Execution            )
Protocol Cases,                                 )
                                                )
LEAD CASE: Roane et al. v. Barr                 )       Case No. 19-mc-145 (TSC)
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
Bourgeois v. U.S. Dep’t of Justice, et al.,     )
12-cv-0782                                      )
                                                )
Lee v. Barr, 19-cv-2559                         )
                                                )
Purkey v. Barr, et al., 19-cv-03214             )
                                                )

                                              ORDER

        For the reasons set forth in the accompanying Memorandum Opinion, the court hereby

GRANTS the Motions for Preliminary Injunction filed by the following individuals: Alfred

Bourgeois (ECF No. 2), Dustin Lee Honken (ECF No. 29), Daniel Lewis Lee (ECF No. 13), and

Wesley Ira Purkey (ECF No. 34).

        It is hereby ORDERED that Defendants (along with their respective successors in office,

officers, agents, servants, employees, attorneys, and anyone acting in concert with them) are

enjoined from executing Plaintiffs until further order of this court.

Date: November 20, 2019


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                                    1
